Citation Nr: 1740522	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES
1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1979 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   A June 1986 rating decision denied the claim of entitlement to service connection for a cervical spine disability. The Veteran did not perfect an appeal as to that decision and it is final.

2.   In a June 2008 rating decision, the RO decline to reopen the previously-denied claim of service connection for a cervical spine disability. The Veteran did not perfect an appeal as to that decision and it is final. 
3.   Evidence pertaining to the Veteran's cervical spine disability received since the June 2008 decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4.   A July 1981 rating decision denied the claim of entitlement to service connection for a left shoulder disability. The Veteran did not perfect an appeal as to that decision and it is final. 

5.   In a June 1986 rating decision, the RO declined to reopen a previously-denied claim of service connection for a left shoulder disability. The Veteran did not perfect an appeal of that decision, and the decision became final. 

6.   Evidence pertaining to the Veteran's left shoulder disability since the June 1986 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

7.   Resolving all reasonable doubt in favor of the Veteran, his cervical spine disability was incurred in service and has continued since that time.

8.   Resolving all reasonable doubt in favor of the Veteran, his left shoulder disability was incurred in service and has continued since that time.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision that denied entitlement to service connection for a cervical spine disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The June 2008 rating decision which declined to reopen the Veteran's previously-denied claim of entitlement to service connection for a cervical spine disability is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. The criteria for entitlement to service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.   The July 1981 rating decision that denied entitlement to service connection for a left shoulder disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103.

6.   The June 1986 rating decision which declined to reopen the Veteran's previously-denied claim of entitlement to service connection for a left shoulder disability is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

7.   New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

8.   The criteria for entitlement to service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The RO denied entitlement to service connection for left shoulder and cervical spine disabilities in rating decisions dated in July 1981 and June 1986. The Veteran did not appeal those decisions. The RO then declined to reopen the Veteran's claim for service connection for a left shoulder disability in June 1986 and for a cervical spine disability in June 2008. The Veteran did not complete timely appeals as to those rating decisions and the appeals were closed.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Although the Veteran has raised the issue of clear and unmistakable error, that issue is not currently before the Board. The Board is only considering whether new and material evidence has been submitted since the previously denied claims of service connection for cervical spine and left shoulder disabilities without reaching the question of whether the prior decisions are final. 

With regard to the cervical spine claim, since the June 2008 rating decision denied the claim on the basis that there was no evidence of an in-service injury; the Board finds that new and material evidence would consist of evidence of an in-service injury related to the cervical spine. 

The evidence received since the June 2008 rating decision consists of numerous records and documents. Among other things, the Veteran testified in November 2016 that he had been told that the cervical spine disability caused his left shoulder condition. Treatment records support his testimony. He provided testimony regard an in-service injury to the cervical spine.

With regard to the Veteran's left shoulder condition, since the June 1986 rating decision denied the claim on the basis that there was no chronic left shoulder disability; the Board finds that new and material evidence would consist of a disability related to his left shoulder. 

The evidence received since the June 1986 rating decision shows that the Veteran has a pinched nerve in his cervical spine which is causing his left shoulder disability. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran's cervical spine and left shoulder disabilities may be related to his in-service injury. As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims. See 38 C.F.R. § 3.156(a). The Board thus determines that the claims are reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that during service in June 1980, he rolled down Mount Fuji and hit into a large rock, which injured his neck. He testified that his neck and left shoulder caused him pain during service and has continued since service. See Hearing Transcript, p.10. 

The Veteran was afforded a VA examination in November 2014. He was diagnosed with degenerative arthritis of the cervical spine and spinal fusion; however, the examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by service. The examiner noted that the Veteran complained of neck pain in November 1980 after falling on a mountain and the assessment was inflamed muscle. The examiner then stated "there is no nexus between this and X-ray [from May 2010] showing cervical spondylosis and none from there to surgery [in September 2011]."

The Veteran testified in November 2016 that he sought treatment after falling but was not immediately treated as others were being treated for heat stroke. He then testified that he was later seen for neck and shoulder pain and had experienced neck and shoulder pain since service. 

The Veteran is competent to give evidence about that which he experienced; for example, he is competent to discuss current pain and other experienced symptoms. He is also competent to state that he has experienced pain in his neck and left shoulder since service. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). His reports are supported by the competent and credible medical evidence of record. For example, he was seen in October 1982 for complaints of pain when moving his neck and head. The examiner noted the Veteran's recurrent complaints of neck pain with radiation into his left shoulder and down his thoracic spine into his shoulder blades. Physical findings showed limited range of motion of the cervical spine with tenderness to palpation of the left shoulder. Additionally, VA treatment records from February 2004 show that the Veteran complained of neck and left shoulder pain which began in 1980 and had steadily progressed since then. 

A VA radiology report from March 2005 shows that the Veteran has mild left facet hypertrophy at C4-5 with bilateral uncinate hypertrophy left greater than right. Relatively severe left neural foraminal stenosis was noted. The examiner found that the Veteran's C4-5 abnormality contributed to the Veteran's left shoulder pain.

The Board finds the lay statements and post-service treatment records raise a reasonable doubt as to the initial onset of the Veteran's cervical spine and left shoulder disabilities. The Board accepts the Veteran's statements regarding the onset of his neck and shoulder pain following his accident as both competent and credible. Thus, resolving all reasonable doubt in the Veteran's favor, the Board determines that the evidence is at least in equipoise as to whether the Veteran's cervical spine and left shoulder disabilities had their onset in service and continued since service. Therefore, service connection is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a left shoulder disability is granted.


REMAND

With regard to the Veteran's claim for service connection for a low back disability, the Board does not have jurisdiction over the issue of whether there was clear and unmistakable error (CUE) in the June 2004 rating decision which denied service connection. See Bowen v. Shinseki, 25 Vet. App. 250, 255 ([R]equests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request). As a finding of CUE would render the issue moot, the issues are inextricably intertwined and remand is necessary.

The Board additionally notes that the Veteran was afforded a VA examination for his lumbar spine in November 2014. The examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by service. As rationale, the examiner stated: "first of all, Veteran reports no injury. Note of 12/19/1979 indicates low back pain of muscular origin. There is no orthopedic possibility that this would result in current back condition." However, at his November 2016 hearing, the Veteran reported that he injured his lumbar spine while exercising in the breakroom during basic training. See November 2016 Board Hearing Transcript, p. 3. The Veteran additionally reported hurting his back while on a training exercise to climb Mount Fuji. He reported turning to answer a fellow solider and "[stepping] off into nothing." He stated he was able to get back to his feet but the momentum of the fall kept him going down the mountain until he hit a large rock, which caused him to lose consciousness. Thus, as the examiner did not have the opportunity to consider the Veteran's reports, the Board finds that a new VA examination is warranted. See Dalton v. Nicholson, 21 Vet. App. 23, (2007).

Accordingly, the case is REMANDED for the following action:

1.   Adjudicate whether there was CUE in the June 2004 rating decision's denial of service connection for a lower back disability. In assigning effective dates for the Veteran's now service-connected cervical spine and left shoulder disability, the RO should also consider whether there was CUE in the July 1981 rating decision that denied entitlement to service connection for a left shoulder disability and the June 1986 decision that denied entitlement to service connection for a cervical spine disability.

2.   If CUE is not found, obtain outstanding Social Security Administration records and VA treatment records. All requests for records and their responses should be associated with the claims folder. 

3.   Next, schedule the Veteran for a VA examination for his lower back disability. The claims file and a copy of this remand must be reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should opine:

*   Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is causally related to service, to include his reported in-service injuries of falling down Mount Fuji and injuring himself during basic training. 

The examiner should provide reasons for any opinions. If the examiner cannot provide an opinion without resorting to mere speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.   If any benefits sought on appeal remain denied, issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


